Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7 are currently pending.
Claim Objections
Previous claim objection(s) have been withdrawn in view of amendments made by the applicant.
Claim Rejections - 35 USC § 112
Previous 112 claim rejection(s) have been withdrawn in view of amendments made by the applicant.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 recites the limitation “a switch configured to be turned on to supply power from the power source to the external device" in line 14 (claim 1 and claim 5).  There is insufficient antecedent basis for the above underlined limitation in the claims.
Response to Arguments
Applicant's amendments as filed on 7/7/2022 have been fully considered and entered, however, applicant’s arguments filed 7/7/2022 have been fully considered but they are not persuasive. 
Applicant further argues (see remarks page 9, paragraphs 3-5) that cited prior arts fail to teach the newly amended features of claim 1. Applicant argues that Ito fails disclose all the features since power supplied is constant and supplied power is never changed.
In reply, examiner asserts that Ito clearly teaches supplying two different powers, one instance where power is continued to be supplied and another instance where power supply is stopped. This clearly demonstrates change in power and it not being constant as seemed to be argued by the applicant. Please detailed rejection(s) below for details.
Applicant further argues (see remarks page 9, last paragraph) that cited prior arts such as Shimura teaches switching power but it does not supply power to external devices therefore it does not teach all the features of claim 1. 
In reply, examiner asserts that it wasn’t Shimura alone which was used in rejection rather a combination between Ito and Shimura is successfully shown to teach all the features as argued by the applicant above. For instance, Ito teaches supplying or stop supplying power to the connected external devices wherein Shimura teaches in paragraphs 25-28 detecting voltage information regarding input to the power supply 103 based on auxiliary winding P2 and whereas both Ito and Shimura teach the power supplying and stopping features such as Ito, in paragraphs 44, 55-57, 79, 89 teaches that when maximum electric power generated by the power supply is higher than what need to be supplied to all the external devices and printing unit (power generated in higher than consumption) then the signal is generated by the CPU 105 to power supply 103 to continue supplying power, however on the other hand, if maximum electric power generated by the power supply is lower than what need to be supplied then the signal is generated by the CPU 105 to power supply 103 to stop supplying power supply to the external devices connected and while Shimura also teaches in paragraphs 54, 72, 77, 82, 84 of Shimura, that by determining that the FB terminal voltage becomes higher than the threshold voltage FBL2 in the switching stop period using the comparison control unit 128 having a low power consumption, it is possible to reduce the power consumption of the control unit 101, and to improve the power supply efficiency at the time of the light load. And in S303, the control unit 101 determines whether the FB terminal voltage is lower than the predetermined threshold voltage FBL1, for determining whether the switching power supply circuit 100 is in the light load condition. Here, the predetermined threshold voltage FBL1 to be used for determining whether the switching power supply circuit 100 is in the light load condition is referred to as a stop voltage, hereinafter. In S303, in the determining that the FB terminal voltage is equal to or higher than the stop voltage FBL1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, JP 2015-174374 in view of Shimura et al., US 2019/0058387.
Regarding claim 1, Ito discloses an image forming apparatus (image forming apparatus 1, paragraph 14) to which an external apparatus is connected (external devices are connected with printing apparatus 1, paragraph 17), the image forming apparatus comprising: 
an image forming member (image printing unit 103, paragraph 18) configured to form an image (paragraph 18); 
and a power supply device (power supply unit 103) configured to supply power to the image forming apparatus and the external apparatus (paragraph 17), 
wherein the power supply device comprises: 
detecting voltage information (paragraphs 17, 110) and power consumption (paragraph 18) and supply information regarding alternating current voltage input to the power supply device (paragraphs 17, 25-28, the CPU 105 controls such that the total amount of electric power supplied to the image printing unit 108, the host 2, the device A 3, and the device B 4 does not exceed 350 W)
a switch (CPU 105 with power supply unit 103, paragraph 17) configured to be turned on to supply power from the power source to the external device and to be turned off to stop power from the power source to the external device (see paragraphs 55-57, 79, 89, when maximum electric power generated by the power supply is compared as to be at lower level or at higher level compared to an what is needed to be supplied to all the external devices including printing unit, and based on analysis, the power supply is either continued to be supplied or it is stopped, where no poser is supplied to the external devices connected),
and power to be supplied by the power supply device in a case where voltage is first voltage is larger than power to be supplied by the power supply device in a case where the voltage is the second voltage, and wherein, in a case where a power supply indicated by the power supply information detected is the first voltage, the switch is turned on as to supply power from the power source to the external device, and in a case where power supply indicated by the power supply information detected is the second voltage, the switch is turned off as to stop power from the power source to the external device (see paragraphs 44, 55-57, 79, 89, when maximum electric power generated by the power supply is higher than what need to be supplied to all the external devices and printing unit (power generated in higher than consumption) then the power supply is continued and not stopped, however on the other hand, if maximum electric power generated by the power supply is lower than what need to be supplied than the power supply is stopped to the external devices connected).
Ito fails to explicitly disclose wherein the power supply device comprises a transformer configured to convert an alternating current voltage supplied from a commercial alternating-current power supply to a primary side into a voltage to be output to a secondary side, and a primary coil on the primary side, a secondary coil on the secondary side, and an auxiliary coil, a voltage detection circuit configured to detect voltage information regarding the alternating current voltage input to the power supply device based on a voltage of the auxiliary coil, wherein the alternating current voltage is changed to a first voltage and a second voltage lower than the first voltage, and power to be supplied by the power supply device in a case where the alternating current voltage is the first voltage is larger than power to be supplied by the power supply device in a case where the alternating current voltage is the second voltage, and voltage indicated by the voltage information detected by the voltage detection circuit is the first voltage, supply power from the power supply device, and when voltage indicated by the voltage information detected by the voltage detection circuit is the second voltage, stop the supply of power from the power supply device.
However, Shimura teaches wherein the power supply device (power supply apparatus which can be printer 300, paragraph 147) comprises a transformer (Shimura, transformer T1) configured to convert (fly back transformer for converting) (also FIG. 5C indicates the value (converted into the current value (A)) of the IA terminal voltage on the abscissa axis, and indicates the voltage value (V) of the FB terminal voltage on the ordinate axis, paragraph 72)  an alternating current voltage supplied from a commercial alternating-current power supply (alternating-current power supply 10, which is a commercial power supply, paragraph 24) to a primary side into a voltage to be output to a secondary side, and a primary coil (primary winding P1)  on the primary side, a secondary coil (secondary winding S1) on the secondary side, and an auxiliary coil (auxiliary winding P2) (as described in detail in paragraphs 25-27),
a voltage detection circuit (voltage detection unit, paragraph 6) configured to detect voltage information regarding the alternating current voltage input to the power supply device (paragraphs 6, 8) based on a voltage of the auxiliary coil (paragraphs 25-27), 
wherein the alternating current voltage is changed to a first voltage and a second voltage lower than the first voltage, and power to be supplied by the power supply device in a case where the alternating current voltage is the first voltage is larger than power to be supplied by the power supply device in a case where the alternating current voltage is the second voltage (switching power supply circuit 100 turns switch on or off  depending upon the load condition such as high or light load condition to change the first voltage where  power is suppled to second voltage (which is lower than the first voltage) where power is stopped, furthermore, when the control unit 101 detects the increase in the load of the power supply, the turn-on time of the FET 1 is increased such that the output voltage V11 is kept at a predetermined target voltage. As illustrated in FIG. 5C, when the current value corresponding to the IA terminal voltage increases, the FB terminal voltage rises. As seen from FIG. 5B and FIG. 5C, when the turn-on time of the FET 2 is increased, the FB terminal voltage rises. That is, by performing the control to increase the turn-on time of the FET 2 based on the load of the switching power supply circuit 100, the FB terminal voltage rises at the time of a heavy load of the switching power supply circuit 100, and the FB terminal voltage decreases at the time of a light load. When the load of the switching power supply circuit 100 is reduced and the FB terminal voltage decreases to the FBL1 as illustrated in FIG. 5C, the control unit 101 determines the light load condition, and transitions to the switching stop period, paragraphs 54, 72-73)
and voltage indicated by the voltage information detected by the voltage detection circuit is the first voltage, switch is turned on (switching power supply circuit 100 turns switch on or off)  so as to supply power from the power supply device, and when voltage indicated by the voltage information detected by the voltage detection circuit is the second voltage, switch is turned off so as to stop the supply of power from the power supply device (as described in paragraphs 54, 72, 77, 82, 84, that by determining that the FB terminal voltage becomes higher than the threshold voltage FBL2 in the switching stop period using the comparison control unit 128 having a low power consumption, it is possible to reduce the power consumption of the control unit 101, and to improve the power supply efficiency at the time of the light load. And in S303, the control unit 101 determines whether the FB terminal voltage is lower than the predetermined threshold voltage FBL1 (FB<FBL1), for determining whether the switching power supply circuit 100 is in the light load condition. Here, the predetermined threshold voltage FBL1 to be used for determining whether the switching power supply circuit 100 is in the light load condition is referred to as a stop voltage, hereinafter. In S303, in the determining that the FB terminal voltage is equal to or higher than the stop voltage FBL1, the control unit 101 advances the process to S304).
Ito and Shimura are combinable because they both teach controlling power supply apparatus and stopping or reducing the supply.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Ito with the teachings of Shimura for the benefit of making it possible to reduce the power consumption of the control unit 101, and to improve the power supply efficiency at the time of the light load as taught by Shimura at paragraph 77.
Regarding claim 2, Ito discloses a processor (CPU 105) configured to control the image forming apparatus (paragraph 20), wherein in a period when power consumption of the image forming member is highest, the processor outputs to the external apparatus a signal prohibiting an operation of the external apparatus, whereby the switch stops the supply of power to the external apparatus (see paragraphs 44, 55-57, 79, 89, when maximum electric power generated by the power supply is higher than what need to be supplied to all the external devices and printing unit, then the power supply is continued and not stopped, however on the other hand, if maximum electric power generated by the power supply is lower than what need to be supplied (power consumption is higher than generation)  than the power supply is stopped to the external devices connected).
Regarding claim 3, Combination of Ito with Shimura further teaches wherein the power supply device includes a control circuit configured to control an operation of the power supply device (Ito, paragraph 17, under the control of the CPU 105, the power supply unit 103 supplies the total amount of electric power supplied to the image printing unit 108, the host 2, the device A 3, and the device B 4 which is not to exceed 350 W), wherein the power supply device includes a transformer (Shimura, transformer T1) configured to convert (fly back transformer for converting) the alternating current voltage input to a primary side into a voltage to be output to a secondary side (Shimura, paragraphs 25-27), wherein the transformer includes a primary coil on the primary side, a secondary coil on the secondary side, and an auxiliary coil on the secondary side (Shimura, paragraphs 25-27), and the voltage detection circuit detects, from a voltage of the auxiliary coil on the secondary side, a voltage value of a voltage input from a commercial alternating-current power supply (Shimura, paragraphs 25-27) and, wherein the image forming apparatus further comprises a transmission circuit configured to transmit the information regarding the voltage detected by the voltage detection circuit to the control circuit (Ito, paragraphs 182, 192).
Ito and Shimura are combinable because they both teach controlling power supply apparatus and stopping or reducing the supply.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Ito with the teachings of Shimura for the benefit of having the switching power supply where improvement in the efficiency in the light load condition can be achieved as taught by Shimura at paragraph 4.
Regarding claim 4, Combination of Ito with Shimura further teaches wherein the power supply device (power supply unit 103) includes a control circuit (CPU 105) configured to control an operation of the power supply device (Ito, paragraph 17, under the control of the CPU 105, the power supply unit 103 supplies the total amount of electric power supplied to the image printing unit 108, the host 2, the device A 3, and the device B 4 which is not to exceed 350 W), and wherein output voltage information regarding to a voltage output from the secondary coil of the transformer is transmitted to the control circuit (Shimura, as described in paragraphs 25-28).
Ito and Shimura are combinable because they both teach controlling power supply apparatus and stopping or reducing the supply.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Ito with the teachings of Shimura for the benefit of making it possible to reduce the power consumption of the control unit 101, and to improve the power supply efficiency at the time of the light load as taught by Shimura at paragraph 77.
Regarding claim 5, Combination of Ito with Shimura further teaches a processor (Ito, CPU 105) configured to control the image forming apparatus (Ito, CPU controls the image forming apparatus 1 with image printing unit 103, paragraph 18); 
wherein the external apparatus (Ito, external devices such as e host 2, the device A 3, and the device B, paragraph 17) includes an external processer configured to control an operation of the external apparatus (each device has its own processor such as host computer has its own CPU), 
and wherein in a case where the voltage indicated by the voltage information detected by the voltage detection circuit is higher than the first voltage, the processor outputs a permission signal permitting the operation of the external apparatus to the external processor, thereby turning on the switch, and in a case where the voltage indicated by the voltage information detected by the voltage detection circuit is the second voltage, the processor outputs a prohibition signal prohibiting the operation of the external apparatus to the external processor, thereby turning off the switch (Ito, see paragraphs 44, 55-57, 79, 89, when maximum electric power generated by the power supply is higher than what need to be supplied to all the external devices and printing unit (power generated in higher than consumption) then the signal is generated by the CPU 105 to power supply 103 to continue supplying power, however on the other hand, if maximum electric power generated by the power supply is lower than what need to be supplied then the signal is generated by the CPU 105 to power supply 103 to stop supplying power supply to the external devices connected and also as described in paragraphs 54, 72, 77, 82, 84 of Shimura, that by determining that the FB terminal voltage becomes higher than the threshold voltage FBL2 in the switching stop period using the comparison control unit 128 having a low power consumption, it is possible to reduce the power consumption of the control unit 101, and to improve the power supply efficiency at the time of the light load. And in S303, the control unit 101 determines whether the FB terminal voltage is lower than the predetermined threshold voltage FBL1 (FB<FBL1), for determining whether the switching power supply circuit 100 is in the light load condition. Here, the predetermined threshold voltage FBL1 to be used for determining whether the switching power supply circuit 100 is in the light load condition is referred to as a stop voltage, hereinafter. In S303, in the determining that the FB terminal voltage is equal to or higher than the stop voltage FBL1).
 Rest of the claim 5 recites similar features as claim 1 and thus is rejected on the same grounds.
Ito and Shimura are combinable because they both teach controlling power supply apparatus and stopping or reducing the supply.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Ito with the teachings of Shimura for the benefit of having the switching power supply where improvement in the efficiency in the light load condition can be achieved as taught by Shimura at paragraph 4.
Regarding claim 7, Combination of Ito with Shimura further teaches wherein the external apparatus is a Universal Serial Bus (USB) device configured to make a USB connection (Ito, paragraphs 19, 40-42, USB connection), and wherein the image forming apparatus further comprises: a port to which the USB device is connected (Ito, unit 104, fig. 1, paragraph 19); and wherein, in a case where the voltage indicated by the voltage information detected by the voltage detection circuit (Shimura, voltage detection unit, paragraph 6) is higher than the first voltage, the external apparatus supplies supply first power from the power supply device to the USB device, and in a case where the voltage indicated by the voltage information detected by the voltage detection circuit (Shimura, voltage detection unit, paragraph 6) is the second voltage, the external apparatus supplies second power smaller than the first power from the power supply device to the USB device (Shimura, note that Ito teaches that when maximum electric power generated by the power supply is higher than what need to be supplied to all the external devices and printing unit (power generated in higher than consumption) then the power supply is continued and not stopped, however on the other hand, if maximum electric power generated by the power supply is lower than what need to be supplied than the power supply is stopped to the external devices connected, paragraphs 44, 55-57, 79, 89, wherein Shimura teaches that by determining that the FB terminal voltage becomes higher than the threshold voltage FBL2 in the switching stop period using the comparison control unit 128 having a low power consumption, it is possible to reduce the power consumption of the control unit 101, and to improve the power supply efficiency at the time of the light load. And in S303, the control unit 101 determines whether the FB terminal voltage is lower than the predetermined threshold voltage FBL1 (FB<FBL1), for determining whether the switching power supply circuit 100 is in the light load condition, paragraphs 54, 72, 77, 82, 84).
Ito and Shimura are combinable because they both teach controlling power supply apparatus and stopping or reducing the supply.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Ito with the teachings of Shimura for the benefit of making it possible to reduce the power consumption of the control unit 101, and to improve the power supply efficiency at the time of the light load as taught by Shimura at paragraph 77.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, JP 2015-174374 in view of Shimura et al., US 2019/0058387 as applied in claim 1 above and further in view of Yamakawa, US 2016/0070223.
Regarding claim 6, Ito and Shimura fail to further teach wherein external apparatus is a stapler configured to staple a plurality of sheets on which images are formed by image forming apparatus.
However, Yamakawa teaches wherein external apparatus is a stapler configured to staple a plurality of sheets on which images are formed by image forming apparatus (paragraph 57, printer engine 402 prints the test data on sheets, and discharge the sheets to the external finisher 104 (test print). The external finisher 104 performs double-stapling on the printed article (printed sheet) in accordance with the settings configured on the operation panel).
Ito and Shimura are combinable with Yamakawa because they all teach controlling image forming apparatus with print processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Ito and Shimura with the teachings of Yamakawa for the benefit of reducing a user workload in the case of performing a desired finishing process using an external finisher, and a printing system as taught by Yamakawa at paragraph 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al., US 2017/0187275 – teaches switching power supply and controlling the power supply.
                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672